        Case: 3:20-cv-00598-jdp Document #: 23 Filed: 05/18/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SARAH HOUSTON,

        Plaintiff,
                                                     Case No. 20-cv-598-jdp
   v.

ANDREW SAUL,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case without prejudice.




        /s/                                             5/18/2021
        Peter Oppeneer, Clerk of Court                        Date
